UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6104



LARRY EUGENE SMITH, JR.,

                  Petitioner - Appellant,

          v.


THEODIS BECK,

                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise A. Flanagan, Chief
District Judge. (5:07-hc-2012-FL)


Submitted:     March 25, 2008                 Decided:   March 31, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Eugene Smith, Jr., Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry Eugene Smith, Jr. seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition.     The order is not appealable unless a circuit justice or

judge     issues   a   certificate      of    appealability.       28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have

independently reviewed the record and conclude that Smith has not

made the requisite showing.           Accordingly, we deny his motion for

appointment of counsel, deny a certificate of appealability, and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented     in   the

materials     before   the    court    and    argument   would   not    aid   the

decisional process.

                                                                       DISMISSED




                                      - 2 -